DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Applicant’s amendment filed 12-7-2020.

3.	Claims 1, 2, 5-8, 11-14, 17, and 18 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 12-7-2020, with respect to the rejections made under 35 USC Sec. 101 and 35 USC Sec. 112(b) have been fully considered and are persuasive.  These rejections have been withdrawn.
	The Applicant’s amendment to the drawings has overcome the objections set forth in the previous Office action.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 7, and 13 as shown below:

1.    A computer-implemented method for generating a symmetrically balanced output to accomplish a plurality of predefined properties, the method comprising steps of:
receiving a plurality of registers with B bits, an expression length, and a plurality of operators through a receiving module, wherein the expression length is a number of terms in a combined function, wherein the combined function comprises at least one of a plurality of logic gates configured to strengthen a plurality of hash algorithms, a plurality of stream ciphers and a round function module of block ciphers:
generating a random expression population through a random expression population generation module;
computing a fitness value of the random expression population through a fitness function module; and
providing the registers with B bits if a plurality of output bits have an equal number of 1s and 0s through a conditional module, wherein the conditional module performs a mutation in the operators if the output bits do not have an equal number of 1s and 0s.





a processor; and
a memory to store machine-readable instructions that when executed by the processor cause the processor to:
receive a plurality of registers with B bits, an expression length, and a plurality of operators, wherein the expression length is a number of terms in a combined function, wherein the combined function comprises at least one of a plurality of logic gates configured to strengthen a plurality of hash algorithms, a plurality of stream ciphers and a round function module of block ciphers;
generate a random expression population;
compute a fitness value of the random expression population; and
provide the registers with B bits if a plurality of output bits have an equal number of 1s and 0s, wherein a mutation in the operators is performed if the output bits do not have an equal number of 1s and 0s.










13.    A device in a network, comprising:
a non-transitory storage device having embodied therein one or more routines operable to generate a symmetrically balanced output to accomplish a plurality of predefined properties; and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines include:
a receiving module to receive a plurality of registers with B bits, an expression length, and a plurality of operators, wherein the expression length is a number of terms in a combined function, wherein the combined function comprises at least one of a plurality of logic gates configured to strengthen a plurality of hash algorithms, a plurality of stream ciphers and a round function module of block ciphers:
a random expression population generation module to generate a random expression population;
a fitness function module to compute a fitness value of the random expression population; and
a conditional module to provide the registers with B bits if a plurality of output bits have an equal number of 1s and 0s, wherein the conditional module performs mutation in the operators if the output bits do not have an equal number of 1s and 0s.

	

Allowable Subject Matter
6.	Claims 1, 2, 5-8, 11-14, 17, and 18 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the claimed invention, particularly including the steps for generating a symmetrically balance output that include: receiving a plurality of registers with B bits, an expression length, and a plurality of operators, and providing registers with B bits through a conditional module if a plurality of output bits have an equal number of 1s and 0s, and where the conditional module performs a mutation in the operators if the output bits do not have an equal number of 1s and 0s.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following U.S. Patent documents and non-patent literature discuss steps related to generating a cryptographic output related to those in the Applicant’s instant invention. 

Wang et al., 		2012/0284532 A1

Hars			2018/0176011 A1
	
On The Design Of S-Boxes, A. F. Webster and S. E. Tavares, Department of Electrical Engineering, Queen's University, Kingston, Ont. Canada, published in LNCS no. 218, pp. 523-534 (1986). Retrieved from the Internet at  http://citeseerx.ist.psu.edu/viewdoc/summary?doi=10.1.1.41.8139

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The Examiner works a part-time schedule and can normally be reached on M-Tu and Th-F (alternate weeks) from 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PAUL E CALLAHAN/Examiner, Art Unit 2437